Order entered October 14 , 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00701-CR

                            MARCO ANTONIO LUNA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-22091-H

                                            ORDER
       The Court has before it appellant’s October 10, 2016 motion to abate the appeal and

motion to supplement the clerk’s record. Appellant first asks us to abate the appeal and remand

to the trial court for the entry of findings of facts and conclusions of law regarding the trial

court’s decision to deny appellant’s motion to suppress.

       Appellant also asks that the clerk’s record be supplemented, along with the trial court’s

findings of fact and conclusion of law, with the following:

              The June 20, 2016 Request for Preparation of Reporter’s Record and Designation
               of Matters to be Included;
              Defendant’s Second Request for Findings of Fact and Conclusions of Law, file
               stamped June 20, 2016;
              Pass slips dated November 12, 2015 and December 17, 2015.
        In Texas, “upon the request of the losing party on a motion to suppress evidence, the trial

court shall state its essential findings.” State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App.

2006). “Essential findings” mean “findings of fact and conclusions of law adequate to provide

an appellate court with a basis upon which to review the trial court’s application of the law to the

facts.” Id.; see State v. Elias, 339 S.W.3d 667, 674 (Tex. Crim. App. 2011). This assures that

appellate resolution of the suppression issue “is based on the reality of what happened [at the

trial court level] rather than on [appellate] assumptions that may be entirely fictitious.” Elias,
339 S.W.3d at 674.

        We GRANT appellant’s motion. We ORDER the trial court to make findings of fact

and conclusions of law adequate to provide this Court with a basis upon which to review the trial

court’s denial of appellant’s motion to suppress. See id; Cullen, 195 S.W.3d at 699.

        We ORDER the trial court to transmit a supplemental record, within THIRTY DAYS of

the date of this order, containing the written findings of fact and conclusions of law, along with

(1) the June 20, 2016 request for preparation or reporter’s record, (2) defendant’s June 20, 2016

Second Request for Findings of Fact and Conclusions of Law, and (3) the pass slips from

November 12, 2015 and December 17, 2015.

        We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns,

Presiding Judge, Criminal District Court No. 1; Felicia Pitre, Dallas County District Clerk; and

counsel for all parties.

        We ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental clerk’s record

is received.

                                                     /s/     ADA BROWN
                                                             JUSTICE